Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/07/2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 10, the following limitations are recited:
- “a user plane network element configured to ...” as recited in claim 10.
Dependent claims 11-20 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,880,779 B2 [application No.16/193,856], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. Publication No. (US 20150359019 A1) in view of LEE et al. Publication No. (US 2015/0333893 A1).

Regarding claim 1, CHEN teaches a method comprising: 
sending, by a user plane network element (a user plane node (UP-node) 34 FIG.4), a capability indication indicating that the user plane network element supports a channel management capability to a control plane network element establishing a signaling connection of an Xu interface between the control plane node 32 (CP-node) and the user plane [0090-91] FIG.4), the channel management capability comprising at least one of the following: a channel identifier assignment capability, channel detection, or channel status reporting (the CP-node sends an Xu establishment request to the UP-node, wherein the Xu establishment request includes at least an identifier of the CP-node, the name of the CP-node, the identifier of the UP-node, the IP address of the UP-node or any other information [013136-137] FIG.19a); 
sending, by the control plane network element, a data transmission channel establishment request message to the user plane network element (the CP-node sends an Xu establishment request to the UP-node, wherein the Xu establishment request includes at least an identifier of the CP-node, the name of the CP-node, the identifier of the UP-node, the IP address of the UP-node or any other information [013136-137] FIG.19a); 
(the UP-node receives the Xu establishment request, reserves related resources, performs related configuration and responds an Xu establishment response to the CP-node [0138-139] FIG.19a); 
assigning, by the user plane network element, a channel identifier marking the data transmission channel (the Xu establishment response includes at least one of an establishment result, the cause of failure, the identifier of the UP-node and the name of the UP-node [0138-139] FIG.19a); and 
sending, by the user plane network element, the channel identifier to the control plane network element (the Xu establishment response [from the UP-node sent to the CP-node] includes an identifier of the UP-node and the name of the UP-node [0138-139] FIG.19a).
CHEN does not explicitly teach establishing, by the user plane network element, a data transmission channel based on user plane resource status information, wherein the user plane resource status information comprises resource status information of at least one internal resource block of the user plane network element.
LEE teaches establishing, by the user plane network element, a data transmission channel based on user plane resource status information, wherein the user plane resource status information comprises resource status information of at least one internal resource block of the user plane network element (LEE: defining the status of the radio resource sets and uplink-downlink changes depending on a system load state [0047-48] [0067-68] FIG.3).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified CHEN by the teaching of LEE to establish a channel based on status information with resource status information of at least one internal resource block of the user plane network element in order to link the channel to different channel state estimation processes (LEE: [0068]).
 
Regarding claim 2, CHEN teaches the method according to claim 1, wherein the internal resource block is a hardware resource block (CHEN: hardware resource elements [0262] FIG.31).      

Regarding claim 3, CHEN teaches the method according to claim 2, wherein the hardware resource block is a physical board (CHEN: physical nodes or achieved the logical function on an existing base station or cell [0128] FIG.31).        

Regarding claim 4, CHEN teaches the method according to claim 1, wherein the internal resource block is a virtual resource block (CHEN: a virtual connection identifier of the GTP-U channel (GTP-TEID-CN) and information about the E-RAB. [0243-245] FIG.31).      

Regarding claim 5, CHEN teaches the method according to claim 4, wherein the virtual resource block is a virtual machine obtained after a physical board is virtualized (CHEN: a virtual connection identifier of the GTP-U channel (GTP-TEID-CN) and information about the E-RAB. [0243-245] FIG.31).        

Regarding claim 6, CHEN teaches the method according to claim 1, further comprising:41 sending, by the user plane network element, the user plane resource status information to the control plane network element (CHEN: a control plane node which is connected with a UE via a radio interface, connected with an MME via an S1 interface, and configured to process control plane data; and a user plane node, connected with the UE via a radio interface, connected with an SGW via an Ss interface, and configured to process user plane data. [0093-97] FIG.7).      

Regarding claim 7, the modified CHEN teaches the method according to claim 1, wherein the establishing, by the user plane network element, a data transmission channel based on the user plane resource status information, comprises: selecting, by the user plane network element, based on a load balancing principle, a target resource block from the at least one internal resource block (LEE: defining the status of the radio resource sets and uplink-downlink changes depending on a system load balancing state [0067-68] FIG.3).  

Regarding claim 8, CHEN teaches the method according to claim 1, wherein the user plane resource status information further comprises at least one assignable channel identifier that is used to mark a data transmission channel and that corresponds to the internal resource block (CHEN: the Xu establishment request includes at least one piece of the following information: the identifier of the CP-eNB, the name of the CP-eNB, the identifier of the UP-GW, the IP address of the UP-GW, etc. [0137-142] FIG.19a).        

Regarding claim 9, CHEN teaches the method according to claim 1, wherein the user plane resource status information further comprises at least one assignable channel identifier that is used to mark a data transmission channel and that is from the user plane network element (CHEN: the Xu establishment request includes at least one piece of the following information: the identifier of the CP-eNB, the name of the CP-eNB, the identifier of the UP-GW, the IP address of the UP-GW, etc. [0137-142] FIG.19a).        

Regarding claims 10-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the limitations were presented from a “system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.